Citation Nr: 1128672	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1981 and from June 1983 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2010, the Veteran provided testimony at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the claim of entitlement to service connection for hypertension because it determined the evidence did not establish the Veteran had developed chronic hypertension in service or currently had hypertension.  The Veteran was notified of the determination, to include his appellate rights, and he did not appeal the decision.  

2.  The additional evidence received since the May 1995 rating decision shows the Veteran is currently diagnosed with hypertension, which relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 1995 rating decision is final; new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, addresses VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the Board's decision to reopen the claim for entitlement to service connection for hypertension, this outcome is fully favorable to the Veteran, and thus no further discussion with respect to VCAA compliance is necessary.

The Board notes that following the October 2010 Board hearing, the Veteran submitted copies of service treatment records and a November 2010 statement from a VA nurse practitioner.  The service treatment records are duplicative of evidence already in the claims file.  The November 2010 letter, however, has not been reviewed by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  While the Veteran did not waive initial consideration of the November 2010 letter to allow the Board to review it in the first instance, the Board finds the Veteran is not prejudiced by this because the agency of original jurisdiction will have the opportunity to review this evidence while the claim is in remand status.  


Application to Reopen the Claim of Service Connection

In a May 1995 rating decision, the RO denied the claim for entitlement to service connection for hypertension.  The Veteran was notified of the determination that same month, including his appellate rights, and did not appeal the decision.  

A finally-adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the May 1995 decision became final because the Veteran did not file an appeal.

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable only when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).

At the time of the May 1995 rating decision, the evidence before the RO consisted of service treatment records from 1971 to 1995, which showed sporadic elevated blood pressure readings from 1980 until 1995.  In a January 1995 Report of Medical Examination, clinical evaluations of the heart and cardiovascular system were found to be normal.  See Report of Medical Examination at Items # 29 & 30.  The Veteran's blood pressure was 134/80, and the electrocardiogram was labeled as "borderline."  Id. at Items # 48 & 57.  In the Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then high or low blood pressure.  See Report of Medical History at Item # 11. 

In the May 1995 rating decision, the RO determined that the Veteran's blood pressure was normal at discharge and that the evidence did not show he incurred essential hypertension in service or evidence of a current disability.

Evidence received in connection with the current claim shows the Veteran had elevated blood pressure readings in 1998 and was diagnosed with hypertension in 2005/2006.  Thus, this evidence relates to an unestablished fact necessary to substantiate the appellant's claim, i.e., evidence of a current diagnosis of hypertension.  Additionally, in the November 2010 letter, a VA nurse practitioner stated that some of the blood pressure readings during the Veteran's service qualified as "hypertension."  Thus, the evidence received during the appeal is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.  To that extent only, the appeal is allowed.


ORDER

The application for entitlement to service connection for hypertension has been reopened.


REMAND

The Board finds that additional development is warranted before it can make a determination as to whether entitlement to service connection for hypertension is warranted, which is explained below.

First, the Veteran was in service for a total of approximately 18 years with two periods of service.  During both periods of service (more so during the second period of service), he had sporadic elevated blood pressure readings.  However, the service treatment records fail to show that a medical professional diagnosed the Veteran with hypertension during service.  The Veteran reported he was diagnosed with hypertension in service, which he estimated occurred in 1992.  However, a September 1993 service treatment record shows that the examiner noted there was a negative personal medical history of hypertension, and the Veteran, in the January 1995 Report of Medical History, specifically denied ever having or having then high or low blood pressure.  The Veteran certified that this report of medical history was "true and complete to the best of [his] knowledge."  See id. above signature.

Second, VA medical records show that the Veteran was first seen for elevated blood pressure readings in 1998, approximately three years following service discharge.  He was seen by VA in 1998, 1999, 2001, 2002, 2003, 2005, and 2006, and the first time he was diagnosed with hypertension was in 2006.  The Veteran was seen by a military medical facility from 1999 until 2005, and the first time he was diagnosed with hypertension was in 2005.  Thus, the first post service diagnosis of hypertension was approximately 10 years following service discharge, which does not lend itself to a finding that hypertension had its onset in service.

Third, undermining EAB's November 2010 letter is the fact that she treated the Veteran at VA in 2001, 2002, 2003, and 2005, and during those times, she did not diagnose hypertension, but rather noted in the treatment records that the Veteran had "elevated" blood pressure readings.  See January 2001, October 2002, November 2003, and September 2005 treatment records.  In other words, in the assessment, she would not include "hypertension."  In the November 2010 letter, EAB stated, "Clinically, in order to diagnose someone with high blood pressure, they must have two elevated pressures of greater than 140/90 on two[,] separate occasions."  But see 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010), which states, "Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  The blood pressure readings EAB took when she saw the Veteran in 2001, 2002, 2003, and 2005 would qualify for hypertension based upon her definition of hypertension.  See January 2001, October 2002, November 2003, and September 2005 treatment records.  However, she did not diagnose the Veteran with hypertension until 2006.  Again, if she claims that hypertension is clinically demonstrated when two, separate blood pressure readings are greater than 140/90, why did she not diagnose the Veteran with hypertension prior to 2006?

Fourth, at the October 2010 Board hearing, the Veteran testified under oath that neither of his parents had hypertension.  See Transcript on page 7.  However, a March 1994 service treatment record shows the examiner checked that the Veteran had a family history of hypertension.  A November 1998 VA treatment record shows that the Veteran reported that his father had a positive history of hypertension (and died from an abdominal aortic aneurysm).  Thus, the Veteran's testimony at the October 2010 hearing that neither of his parents had a history of hypertension is rejected, and damages the Veteran's credibility.

The record as it now stands is insufficient for the Board to make a determination on the issue on appeal.  Thus, the Board will remand to provide the Veteran with a VA examination with a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran if he received treatment for hypertension soon after service discharge.  Inform him that of record are VA treatment records dated as early as May 1998 and military medical facility record dated as early as November 1999.  If he received any treatment for hypertension prior to these dates, he should inform VA of such records and, if such records are private medical records, he should provide permission so that VA can obtain those records.

2.  The RO should then schedule the Veteran for a VA examination with a physician, preferably one who specializes in cardiology.  The examiner should be provided with the claims file and a copy of this remand and must review all the evidence of record.  The examiner should be informed of the following: 

(i) the Veteran served on active duty from December 1975 to October 1981 and from June 1983 to March 1995.

(ii) the service treatment records are in two, manila envelopes, which have been labeled; 

(iii) the Board has put a paperclip on the right side of each service treatment record that shows a blood pressure reading; 

(iv) the post service military medical facility records are tabbed in green on the left side and indicate the date the record was created; 

(v) the post service VA treatment records are tabbed in yellow on the left side and indicate the date the record was created; 

(vi) there are duplicative service treatment records tabbed in white on the left side (all of those records and other relevant service treatment records are in the two manila envelopes, thus it is imperative that you review the service treatment records in the envelopes, as they provide a more complete picture of the Veteran's blood pressure readings during service); 

and

(vii) there is a November 2010 letter from a VA nurse practitioner that should be reviewed. 

Following a review of the evidence of record, the examiner is asked to answer the following questions:

	(a) State whether it is as likely as not (50 percent probability or greater) that the Veteran had hypertension during service or ascertainable hypertension within the first year after service discharge (thus, on or prior to March 1996).  

	(b) State whether it is as likely as not (50 percent probability or greater) that hypertension is otherwise related to any aspect of the Veteran's military service.

A complete rationale for each opinion offered must be included in the report, and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

3.  After completing these actions, the RO/AMC should conduct any other development it deems is warranted.  

4.  When the development requested has been completed to the extent possible, the case should be reviewed by the RO/AMC as a reopened claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


